Citation Nr: 1617523	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  08-06 924A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a compensable rating for erectile dysfunction.

2.  Entitlement to service connection for a skin rash.  

3.  Entitlement to service connection for a left shoulder disability.  

4.  Entitlement to service connection for degenerative osteoarthritis.

5.  Entitlement to service connection for a left eye disability.  

6.  Entitlement to service connection for a right shoulder disability.  

7.  Entitlement to service connection for bilateral carpal tunnel syndrome (CTS).

8.  Entitlement to a rating in excess of 10 percent for depression before June 6, 2013, and in excess of 50 percent thereafter.

9.  Entitlement to a rating in excess of 10 percent for a cervical spine disability, to include numbness of the upper extremities.  
  
10.  Entitlement to a compensable rating for sinusitis.

11.  Entitlement to a total disability rating based upon individual unemployability as a result of service-connected disability (TDIU). 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from July 1989 to December 1989 and from March 2005 to June 2006, including service in Southwest Asia from May 2005 to May 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from five rating decisions of the VA RO.  A January 2007 rating decision denied service connection for a skin rash and a left eye disability, and it granted service connection for a cervical spine disability with an initial 10 percent evaluation.  A September 2009 rating decision denied service connection for numbness of the upper extremities, carpal tunnel syndrome, and degenerative osteoarthritis; the rating decision also denied a TDIU.  A May 2010 rating decision denied service connection for a bilateral shoulder disability.  A March 2012 rating decision granted service connection for depression with an initial 10 percent evaluation (an October 2013 rating decision later increased the rating to 50 percent effective June 6, 2013), and it granted service connection for sinusitis with a noncompensable evaluation.  An April 2012 rating decision granted service connection for erectile dysfunction with a noncompensable evaluation.

This appeal has previously been before the Board, most recently in September 2014, when it remanded the Veteran's claims in order to obtain records from the Social Security Administration (SSA) and to obtain additional medical evidence.  As is discussed in greater detail below, the Board finds that its remand instructions have been substantially complied with, and the Board will proceed in adjudicating the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that when the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In September 2014, the Board also remanded the issues of service connection for a low back disability and hypertension.  An August 2015 rating decision granted service connection for a low back disability, and an October 2015 rating decision granted service connection for hypertension.  

When an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must then be timely filed to initiate appellate review of downstream issues such as the rating assigned for the disability or the effective date of service connection.  The grants of service connection extinguished these issues before the Board.  Therefore, the claims for service connection for a low back disability and hypertension are no longer on appeal.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The Board notes that the Veteran perfected a claim of entitlement to service connection for numbness of the upper extremities.  The Board has included this issue in the Veteran's claim of entitlement to an increased rating for a cervical spine disability, because the rating criteria direct VA to consider any neurological manifestations of a spine disability.  The Veteran is not prejudiced by this reframing of the issues.  

The issues of service connection for a right shoulder disability, service connection for CTS, a rating in excess of 10 percent for depression before June 6, 2013, and in excess of 50 percent thereafter, a rating in excess of 10 percent for a cervical spine disability, to include numbness of the upper extremities, a compensable rating for sinusitis, and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On November 16, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wanted to withdraw his claim of entitlement to an increased rating for erectile dysfunction.

2.  The weight of the competent and credible evidence of record is against a finding that the Veteran has a skin rash, a left shoulder disability, degenerative osteoarthritis, or a left eye disability as the result of active duty service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal are met with respect to the claim of entitlement to an increased rating for erectile dysfunction.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for service connection for a skin rash, a left shoulder disability, degenerative osteoarthritis, or a left eye disability have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.317 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claim

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In this case, the Veteran submitted a signed statement in November 2015 stating that he wished to withdraw his claim of entitlement to an increased disability rating for erectile dysfunction.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

Service Connection for a Skin Disability, a Left Shoulder Disability, and Degenerative Osteoarthritis

The Veteran contends that he has a skin rash, a left shoulder disability, and degenerative osteoarthritis as the result of active duty service.  The Board will discuss these claims together because, for each of these claims, the evidence fails to demonstrate the presence of a current disability.

In the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 Fed. Cir. 2000).  The requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007) (a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

With respect to the Veteran's claimed skin rash, the Veteran received treatment in-service on two occasions, October 1989 and November 1989, for a fungal infection of the penis.  

The Veteran filed his claim for service connection in June 2006.  A July 2006 clinical record was negative for any complaints relating to the skin.  In an August 2006 examination, the Veteran reported that he had an on-and-off armpit rash for which he had never sought medical treatment, but he had not had any episodes of skin rash since his separation from service.  The examination found no evidence of a current skin disability.  In a September 2006 post-deployment health assessment, the Veteran endorsed skin disease or rashes as a deployment-related concern or condition.  

In July 2007, the Veteran received emergent treatment for a generalized rash that began that day.  The Veteran had no shortness of breath or itching.  In January 2008, the Veteran denied experiencing symptoms such as rashes or skin discoloration.  

In October 2010, the Veteran explained that he began noticing itching and mild redness on his arms, neck, and chest while he was stationed in Iraq.  The Veteran indicated that he went to sick call for evaluation but was not given medication or diagnosis for this condition.  Instead, the Veteran was told that his disability was related to warm weather.  The Veteran indicated currently that his condition "came and went."  The Veteran occasionally noticed itching on his axillae that could last up to two days, with the problem resolving itself on its own without the use of medication.  The Veteran could not state what worsened or improved the itching.  The Veteran had no current or past treatment for this condition.  Physical examination revealed no skin or nail abnormalities.  

In May 2012, no skin lesions or dryness were noted.  In February 2013, October 2013, and January 2014, no skin rashes or discoloration were noted.  In May 2014, no skin lesions or dryness were noted.  In September 2014, no skin rashes or discoloration were noted.  

In October 2014, the Veteran underwent a VA examination, at which time the examiner noted the Veteran's contention that he had experienced intermittent itching without rash.  The Veteran had not received any treatment for his skin disability.  The examiner found that the Veteran had no visible skin conditions at that time.  The examiner concluded that the Veteran did not show evidence of a chronic skin disability because he was free of lesions, and there was no pigmentation, scarring, or cutaneous sign of previous cutaneous disease. 

With regard to the Veteran's claimed left shoulder disability and generalized osteoarthritis, the Board notes first that the Veteran is already in receipt of service connection for arthritis affecting the low back and neck.  The Board has reviewed the record for any indication that the Veteran suffers from a left shoulder disability or generalized osteoarthritis affecting this or any other joints.  

In a June 2006 clinical record, it was noted that the Veteran had a full range of motion of the upper extremities.  A July 2006 examination was negative for musculoskeletal complaints.  The Veteran's range of motion was noted to be intact.  In an August 2006 examination, it was noted that the Veteran had a full active range of motion of the joints, with no tenderness on palpation or functional loss.  The examination was generally unremarkable.  In a September 2006 post-deployment health assessment, while the Veteran indicated that he had back pain, he did not endorse swollen, stiff, or painful joints as a deployment-related concern or condition.  

In January 2008, the Veteran denied experiencing symptoms such as joint pain or swelling, arthritis, or myalgia.  The Veteran's range of motion was intact, and his muscle tone was adequate.  In an October 2010 Gulf War Examination, the Veteran complained of pain and stiffness in his right shoulder, back, and neck, but he otherwise denied experiencing any symptoms in his joints.  In January 2012, no osteoarthritis of the Veteran's right elbow was noted.  In May 2012, the Veteran denied experiencing joint pain, arthritis, or myalgia.  It was noted that the Veteran's range of motion was intact.  In May 2013, January 2014, and September 2014, the Veteran denied having myalgia or arthralgia.  In October 2014, the Veteran denied experiencing left shoulder pain.  An x-ray of the Veteran's bilateral elbows showed no osteoarthritis or degenerative joint disease.  

Turning to an analysis of this medical evidence, the record fails to demonstrate the presence of a chronic skin disability, a left shoulder disability, or generalized osteoarthritis at any time since the Veteran filed his claims of entitlement to service connection.  With respect to the Veteran's lay statements regarding symptoms such as itching, redness, and pain, the Board has no reason to doubt that the Veteran currently experiences such symptoms.  The Veteran is competent to testify as to such.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran, as a layperson, is not competent to report that any symptoms that he currently experiences rise to the level of a "disability" for VA purposes.  Thus, while the Veteran may experience certain symptoms, his statements are not sufficient to establish the presence of a skin disability, a left shoulder disability, or generalized degenerative osteoarthritis.  

To the extent the Veteran's claimed symptoms of itching, redness, and pain may represent symptoms of an undiagnosed disability, the Board observes that there is no objective evidence that the Veteran's skin condition, left shoulder disability, or claimed degenerative arthritis first manifest during the Veteran's period of active service in the Southwest Asia theater of operations.  38 C.F.R. § 3.317 (2015).  While the Veteran received dermatological treatment in service, this treatment was for a fungal infection affecting the penis, not for the symptoms that the Veteran now claims.  

Absent objective evidence that the Veteran's disabilities first manifested in theater, service connection may still be warranted if the claimed undiagnosed condition has manifested to a compensable degree.  

With this in mind, the Board notes that a 10 percent evaluation of dermatitis or eczema requires the involvement of at least 5 percent of the entire body or at least 5 percent of exposed areas, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2015).  In this case, the evidence does not support a finding that the Veteran's skin involvement has been that extensive (indeed, clinicians have not observed a skin disability at all), or that his condition has required intermittent systemic therapy.  

A 10 percent evaluation of the Veteran's claimed left shoulder disability and degenerative osteoarthritis requires x-ray evidence of arthritis or a functional impairment of a joint.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015).  In this case, the Veteran has consistently denied experiencing symptoms such as pain and limited motion in joints other than his neck, back, and right shoulder, and x-rays have not shown evidence of arthritis in any joints other than the neck, back, and right shoulder.  

Accordingly, without a showing that the Veteran's claimed disability has manifested to a compensable degree, service connection is not warranted under the provisions of 38 C.F.R. § 3.317 for the Veteran's skin disability, his left shoulder disability, or his generalized osteoarthritis.  

In sum, the Board concludes that the preponderance of the evidence is against granting service connection for a skin rash, a left shoulder disability, or degenerative osteoarthritis.  As the preponderance of the evidence is against the claims, the claims are denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for a Left Eye Disability

The Veteran claims that he suffers from a left eye disability as the result of his active duty service.  

In general, service connection may be granted for disability or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  In order to establish service connection for a claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence, generally medical, of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247 (1999). 

The Veteran's diagnosed left eye disabilities of dry eye, blepharitis, and pingueculae are not included among the list of chronic diseases, and service connection for these disabilities may not be established based solely upon a continuity of symptomatology or upon a presumption.  38 C.F.R. § 3.309(a) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Turning to the facts in this case, a July 2006 clinical record noted that the Veteran had no issues relating to his eyes.  In an August 2006 examination, the Veteran reported that he had suffered from itching of the left eye since May 2005.  Examination showed that the Veteran's pupils were equal and reactive to light.  External ocular movement was intact bilaterally.  No secretions, redness, corneal lesions, or pterygium were noted.  In a separate August 2006 examination, the Veteran complained of ocular itching that had persisted since May 2006.  The Veteran was diagnosed with bilateral nasal pingueculae, which the examiner found to be at least as likely as not related to an allergy.  In a September 2006 post-deployment health record, the Veteran did not indicate that he had an eye problem at that time; the Veteran did not mark that he had redness of the eyes with tearing or dimming of vision.  

In January 2008, the Veteran denied experiencing symptoms such as visual changes or eye pain.  In an October 2010 Gulf War examination, the Veteran's eyes were normal.  In May 2012, February 2013, October 2013, January 2014, and September 2014, the Veteran denied experiencing visual changes or eye pain.  

The Veteran underwent a VA examination in November 2014, at which time the examiner diagnosed the Veteran with dry eye, pingueculae of both eyes, and mild blepharitis.  The examiner noted that the Veteran's loss of vision was due to refractive error in the form of astigmatism and presbyopia.  The Veteran's blepharitis and dry eye were less likely than not caused by his military service.  As a rationale for this opinion, the examiner noted that neither blepharitis nor dry eye was mentioned in the Veteran's August 2006 VA examination, which was nearer the date of his release from active duty service.  The examiner noted that there was no mention of blepharitis or dry eye in the Veteran's service treatment records.  There was no mention of ocular complaints on the Veteran's service treatment records apart from refractive error.  The examiner noted that pingueculae were observed in both VA examinations.  Pingueculae are benign growths in the conjunctiva.  Ultraviolet light was believed to be a factor in the cause of these growths as well as dry eye and environmental elements such as wind and dust.  Pingueculae did not cause a decrease in visual acuity.  There was no mention of pingueculae in the Veteran's service treatment records.

As an initial matter, the Board notes that congenital or developmental defects (such as refractive error of the eye) are not diseases or injuries for VA compensation and pension purposes.  38 C.F.R. §§ 3.303(c), 4.9.  Thus, absent a superimposed disease or injury, service connection may not be granted for refractive error of the eyes, including astigmatism and presbyopia, even if visual acuity decreased in service.  In this case, the weight of the evidence of record does not support a finding that superimposed disease or injury occurred during, or as a result of, military service, and as such, service connection is not warranted for any conditions involving a refractive error of the eye, such as astigmatism and presbyopia.

With these congenital defects addressed, the Board notes that the medical record demonstrates that the Veteran has eye disabilities beyond congenital defects, such as dry eye, pingueculae of both eyes, and mild blepharitis.  Thus, a current disability is shown.  The Veteran's claimed symptoms have thus been associated with known diagnoses.  As such, the Veteran's claimed disabilities are not undiagnosed illnesses or indicators of an unexplained multi-symptom illness, and these disabilities may not be presumed to be related to the Veteran's service under provisions applicable to undiagnosed illness or unexplained chronic multi-symptom illness.  38 C.F.R. § 3.317 (2015).

The Board finds that the weight of the medical evidence of record is against a finding that the Veteran's diagnosed left eye disability is related to his military service.  The Board has also closely examined the Veteran's VA treatment records for evidence that the Veteran's left eye disability is related to service, and it cannot find that the weight of the evidence supports such a conclusion.  

To the extent that the Veteran believes that his left eye disability is related to his service, the Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge and experiences through his senses.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Of note, it was the Veteran's statements, which were found to be competent, that formed the basis for VA providing the Veteran with examinations.

Lay persons are also competent to provide opinions on some medical issues, such as experiencing pain.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, as to the etiology of a left eye disability, the issue of causation of such a medical condition is a medical determination outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, although the Board has carefully considered the lay contentions of record suggesting that the Veteran's left eye disability is related to his service, the Board ultimately affords the objective medical evidence of record, which weighs against finding such a connection, with greater probative weight than the lay opinions, as such evidence was provided by a medical professional and concerned the internal functioning of the Veteran's ocular system, something that is not readily perceivable by the use of a person's senses.  

While, as noted above, service connection for the Veteran's left eye disability cannot be established based solely on a continuity of symptomatology, the Board has nonetheless examined the record for evidence of continuing symptoms, and it finds that the evidence similarly fails to demonstrate a continuity of symptomatology for this condition.  The medical evidence shows that the Veteran denied experiencing symptoms relating to his eyes in January 2008, May 2012, February 2013, October 2013, January 2014, and September 2014.  These repeated denials of symptoms relating to his eyes are inconsistent with a finding that the Veteran has suffered from a left eye disability continuously since his separation from service in June 2006.  

In sum, the Board concludes that the preponderance of the evidence is against granting service connection for a left eye disability.  As the preponderance of the evidence is against the claim, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has certain notice and assistance obligations to claimants.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In the instant case, the Veteran has been provided with all appropriate notification.  The Veteran has not otherwise alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claims at this time is warranted.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, VA treatment records, private treatment records, and records from the SSA have been obtained, to the extent identified and available.  

The Veteran was provided with examinations addressing his skin rash in August 2006 and October 2014.  The Veteran was provided with examinations addressing his left shoulder disability and degenerative osteoarthritis in July 2006, August 2006, and October 2010.  The Veteran was provided with examinations addressing his left eye disability in August 2006 and November 2014.  The Board concludes that the medical evidence of record is adequate for the purpose of rendering a decision in the instant appeal.  38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran declined the opportunity to present testimony before the Board.  The Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file, and it is not contended otherwise.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

ORDER

The claim of entitlement to a compensable rating for erectile dysfunction is dismissed.

Service connection for a skin rash is denied.

Service connection for a left shoulder disability is denied.

Service connection for degenerative osteoarthritis is denied.

Service connection for a left eye disability is denied.

REMAND

With respect to the Veteran's claims of entitlement to service connection for a right shoulder disability and bilateral CTS, the evidence of record shows that the Veteran has been diagnosed with such conditions.  The Veteran was afforded with an examination of these disabilities in October 2014, but the Board finds this examination to be inadequate as to both of these conditions.  

The October 2014 examiner opined that the Veteran's bilateral CTS and right shoulder disability were less likely than not caused by his military service.  As a rationale for this opinion, the examiner noted that there was no evidence of treatment for CTS or a right shoulder disability in service, nor were the Veteran's CTS and right shoulder disability treated within a year of his release from active duty service.  The Board notes that the Veteran's lack of treatment during service and for the year after service does not itself prevent the Veteran from establishing service connection.  Furthermore, the examiner noted that the Veteran's work as a mechanic from 2006 to 2009 required repetitive movement in his wrists, hands, and shoulders, which made the Veteran more prone to suffer from CTS and a right shoulder disability.  The Veteran's service separation document indicates that he served as a mechanic in-service.  The examiner did not explain why the Veteran's post-service experience as a mechanic contributed to the development of CTS and a right shoulder disability, but the Veteran's in-service experience as a mechanic did not.  On remand, a supplemental opinion should be rendered regarding the etiology of the Veteran's CTS and right shoulder disabilities.

The evidence of record, for example an October 2014 psychiatric examination report, indicates that the Veteran participates in VA's vocational rehabilitation program.  Basic eligibility in VA vocational rehabilitation services requires an initial evaluation to determine whether a vocational goal is feasible given the functional impairment due to a claimant's service-connected and non-service-connected disabilities.  38 C.F.R. §§ 21.40 , 21.50-53 (2015).  Therefore, the Veteran's VA vocational rehabilitation folder should be obtained on remand because such records may be relevant to determining the current severity of the Veteran's depression, cervical spine disability, and sinusitis.  Furthermore, such records may be relevant to determining whether the Veteran is entitled to a TDIU.

Accordingly, the case is REMANDED for the following actions:

1.  Undertake all reasonable efforts to obtain the Veteran's VA vocational rehabilitation folder.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile.

2.  Then, obtain a supplemental etiological opinion from the examiner who conducted the October 2014 examination of the Veteran's CTS and right shoulder disability.  If this examiner is not available, solicit the following opinion from an examiner of appropriate expertise.  If an additional examination is required to offer this opinion, one should be ordered.

Is it at least as likely as not (that is, a 50 percent probability or greater) that the Veteran's bilateral CTS and right shoulder disability is related to his in-service experiences, to include his in-service work as a mechanic?  Why or why not?

3.  Then, readjudicate the Veteran's claims.  If any action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


